Citation Nr: 0932299	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  08-03 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma




THE ISSUE

Entitlement to reimbursement or payment of the cost of 
emergency transportation services rendered by Emergency 
Medical Services Authority (EMSA) on July 7, 2006.




ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran had active service from August 1962 to July 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 determination by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Oklahoma City, Oklahoma, that denied reimbursement or payment 
of the cost of emergency medical services rendered the 
appellant by EMSA on July 7, 2006.  The Board notes that 
while the Veteran's notice of disagreement does not appear 
timely, the RO accepted it as timely and has therefore 
apparently waived that requirement.  The Board will proceed 
on the merits.  

The Veteran initially indicated that he wanted a Board 
hearing.  He was issued a letter in June 2009 in order to 
clarify what type of hearing was being sought.  He was 
informed that if he did not reply within 30 days, that he 
would not be scheduled for a hearing.  The Veteran did not 
reply; thus no hearing was scheduled.


FINDINGS OF FACT

1.  The Veteran is not service-connected for any disability 
nor is he in receipt of nonservice-connected pension 
benefits.  

2.  On July 7, 2006, the Veteran was transported by ambulance 
by EMSA to a VA facility for symptoms of seizure type 
activity; this transportation resulted in a total charge of 
$742.71.

3.  The Veteran did not complete a financial means test in 
order to assess his current income level following the July 
2006 transportation services.  

3.  The bill for payment of the ambulance services by EMSA 
was presented to the Veteran's insurance carrier and was not 
charged to the Veteran nor is it shown that the Veteran paid 
the invoice for the emergent transportation.


CONCLUSION OF LAW

Payment or reimbursement of the cost of emergency medical 
transportation services rendered to the Veteran by EMSA on 
July 7, 2006, is not warranted.  38 U.S.C.A. §§ 111, 1725 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 17.1000-1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001.

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz.  Although the Court said in Wensch that VCAA did 
not apply in such cases, it may be more accurate to say that 
VCAA applied, but that its notice and duty to assist 
requirements had been satisfied.  When it is clear that there 
is no additional evidentiary development to be accomplished, 
there is no point in remanding the case.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).  That is the case here.  As indicated below, 
the Veteran failed to complete financial income testing.  If 
a claimant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  See 
Dusek v. Derwinski, 2 Vet. App. 522 (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)).  Nevertheless, the 
appellant was notified of VCAA in February 2008.

The Veteran is not service-connected for any disability nor 
is he in receipt of nonservice-connected pension benefits.  
On July 7, 2006, the Veteran was in his home and began 
exhibiting seizure type activity.  An ambulance from EMSA was 
called by his family.  EMSA determined that the Veteran 
needed to be transported on an emergency basis to a VA 
facility.  

Thereafter, the Veteran was sent an invoice for the EMSA 
services.  The invoice shows that the total cost of the 
emergency transportation was $742.71.  The invoice indicated 
that a claim had been filed with the Veteran's insurance 
carrier, that zero dollars and cents were due from the 
Veteran for payment, and that the total amount was billed to 
the Veteran's insurance carrier.  The record does not reflect 
that the Veteran paid for the EMSA services.  The Veteran has 
filed a claim for the cost of the EMSA serves.  

Thereafter, the Veteran was scheduled to complete a Means 
Test/Geographical Means Test financial assessment in July 
2006.  However, the information of record reflects that the 
Veteran did not complete this testing.  

As noted, the record indicates that service connection is not 
in effect for any disability nor is the Veteran receiving VA 
pension benefits.  Therefore, the Board initially notes that 
the Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 because the emergent transportation in this 
case was not rendered for a service-connected disability, the 
Veteran does not have a total disability permanent in nature, 
and there is no showing that the non-service-connected 
disorder that occasioned the emergency transportation was 
found to be aggravating a service-connected condition as 
there is no service-connected condition.  In addition, it is 
not shown that the Veteran was participating in a program of 
vocational rehabilitation under chapter 31, title 38, United 
States Code, at the time the emergent transportation was 
rendered as that program requires a service-connected 
disability.  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008 (2007).  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
106- 177.  The provisions of the Act became effective as of 
May 29, 2000.  To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions would 
be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
transferred to a VA or other Federal facility.

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24- month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider.

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided (38 
(U.S.C. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

See 38 C.F.R. § 17.1002 (2008).

Further, VA law and regulation provides specific law and 
regulation regarding transportation expenses.  It is provided 
that transportation at Government expense shall be authorized 
for the following categories of VA beneficiaries: (1) a 
veteran or other person traveling in connection with 
treatment for a service-connected disability; (2) a veteran 
with a service-connected disability rated at 30 percent or 
more, for treatment of any condition; (3) a veteran receiving 
VA pension; and (4) a veteran unable to defray the expenses 
of travel.  38 U.S.C.A. § 111(b); 38 C.F.R. § 17.143(b).  The 
Veteran does not meet any of the three initial criteria; 
therefore, it must be determined if the Veteran was unable to 
defray the expense of travel  

Under 38 C.F.R. § 17.143(e), a veteran is considered unable 
to defray the expense of travel if his annual income for the 
year immediately preceding the application for benefits did 
not exceed the maximum annual rate of pension which would be 
payable if he was eligible for pension or the veteran is able 
to demonstrate that due to the circumstances such as loss of 
employment or incurrence of a disability, income in the year 
of application will not exceed the maximum annual rate of 
pension which would be payable if the veteran was eligible 
for pension.

When the Veteran received transportation services in July 
2006, the maximum annual income for improved pension benefits 
for a Veteran with one dependent was $13,855.  As noted, in 
order to assess the Veteran's eligibility based on his 
income, the Veteran was scheduled to complete a Means 
Test/Geographical Means Test following his receipt of the 
transportation services.  The record reflects that the 
Veteran did not complete this testing as scheduled in July 
2006.  Thus, VA was unable to assess eligibility based on 
income.  As such, the Board cannot conclude that the Veteran 
met the criteria cited above.  

Further, the Veteran was not billed for the emergency 
services and the record does not reflect any payment for the 
services by EMSA by the Veteran.  His insurance carrier was 
billed for the services.  

Further, the Veteran does not meet the following of 38 C.F.R. 
§ 17.1002: 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

As noted, the record reflects that the Veteran has insurance 
coverage and he has not presented evidence showing that he 
paid for the transportation service.  It therefore follows 
that the claim of entitlement to payment or reimbursement of 
the cost of emergency transportation services rendered to the 
Veteran on July 7, 2006 by EMSA, must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.


ORDER

Entitlement to reimbursement or payment of the cost of 
emergency transportation services rendered by EMSA on July 7, 
2006, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


